I115th CONGRESS2d SessionH. R. 4793IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Norman introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make continuing appropriations for military pay in the event of a shutdown of the Federal
			 Government.
	
		1.Short titleThis Act may be cited as the Pay Our Troops Act of 2018.
		2.Continuing appropriations for members of the Armed Forces
			(a)In generalThere are hereby appropriated for fiscal year 2018, out of any money in the Treasury not otherwise
			 appropriated, for any period during which interim or full-year
			 appropriations for fiscal year 2018 are not in effect—
				(1)such sums as are necessary to provide pay and allowances to members of the Armed Forces (as defined
			 in section 101(a)(4) of title 10, United States Code), including reserve
			 components thereof, who perform active service during such period,
			 including Active Guard and Reserve duty under section 328 of title 32,
			 United States Code;
				(2)such sums as are necessary to provide pay and allowances to members of the reserve components of
			 the Armed Forces (as named in section 10101 of title 10, United States
			 Code) who perform inactive-duty training (as defined in section 101(d)(7)
			 of such title) during such period;
				(3)such sums as are necessary to provide pay and allowances to the civilian personnel of the
			 Department of Defense (and the Department of Homeland Security in the case
			 of the Coast Guard) whom the Secretary concerned determines are providing
			 support to members of the Armed Forces described in paragraph (1); and
				(4)such sums as are necessary to provide pay and allowances to contractors of the Department of
			 Defense (and the Department of Homeland Security in the case of the Coast
			 Guard) whom the Secretary concerned determines are providing support to
			 members of the Armed Forces described in paragraph (1).
				(b)Secretary concerned definedIn this section, the term Secretary concerned means—
				(1)the Secretary of Defense with respect to matters concerning the Department of Defense; and
				(2)the Secretary of Homeland Security with respect to matters concerning the Coast Guard.
				3.TerminationAppropriations and funds made available and authority granted pursuant to this Act shall be
			 available until whichever of the following first occurs: (1) the enactment
			 into law of an appropriation (including a continuing appropriation) for
			 any purpose for which amounts are made available in section 2; (2) the
			 enactment into law of the applicable regular or continuing appropriations
			 resolution or other Act without any appropriation for such purpose; or (3)
			 January 1, 2019.
		